IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11255
                        Conference Calendar



MELVIN REAGANS, JR.,

                                         Plaintiff-Appellant,

versus

JOHN VANCE, D.A., Criminal District Attorney;
HAROLD F. ENTZ, Judge; JIM HAMLIN, District Clerk;
MARK E. DEMPSEY, Assistant City Attorney;
KIRKHAM, Detective; MARK STOLIZ, Trial Counsel,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-732-T
                      --------------------
                         August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Melvin Reagans, Jr., Texas prisoner # 657551, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

Reagans argues that the defendants violated his due process

rights as set forth in Brady v. Maryland, 373 U.S. 83 (1963), by

withholding certain “exculpatory and impeachment evidence”

relating to his 1993 conviction for aggravated sexual assault of




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-11255
                                  -2-

a child under 14 years of age.    Reagans seeks an injunction

compelling the defendants to produce the alleged documents.

     “[A] § 1983 action is a proper remedy for a state prisoner

who is making a constitutional challenge to the conditions of his

prison life, but not to the fact or length of his custody.”

Preiser v. Rodriguez, 411 U.S. 475, 499 (1973).    “[W]hen a state

prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he

is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas

corpus.”   Id. at 500; see Heck v. Humphrey, 512 U.S. 477, 481-82

(1994)(explaining Preiser).

     Reagans’ 42 U.S.C. § 1983 action for injunctive relief is

simply a preliminary step in Reagans’ efforts to establish the

invalidity of his conviction.    Therefore, his claim is not

cognizable under 42 U.S.C. § 1983, and his sole federal remedy is

a writ of habeas corpus.**    Preiser, 411 U.S. at 499-500.

Although Reagans’ efforts to seek habeas corpus relief have been

unsuccessful, he cannot use 42 U.S.C. § 1983 in order to avoid

the requirements for filing a successive 28 U.S.C. § 2254 habeas

corpus application.   See 28 U.S.C. 2244(b).




     **
       Reagans is correct that absolute immunity does not extend
to suits seeking injunctive relief under 42 U.S.C. § 1983. See
Orellana v. Kyle, 65 F.3d 29, 33 (5th Cir. 1995). We
nevertheless affirm the district court’s dismissal of Reagans’
claims against Judge Entz and District Attorney Vance, as well as
the remainder of Reagans’ claims, on an alternative basis. See
Johnson v. McCotter, 803 F.2d 830, 834 (5th Cir. 1986).
                          No. 00-11255
                               -3-

     Based on the foregoing, the district court’s judgment

dismissing Reagans’ 42 U.S.C. § 1983 complaint is AFFIRMED.

Reagans’ motion for DNA testing is DENIED.